Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                    Response to Amendment
Based on applicant’s amendment, filed on 6/24/2022, see page 2 through 9 of the remarks, with respect to cancellation of claims 3-6, 11-13, 16, and amended claims 1, 2, 7-10, 14-15, 18-20 and new claims 21-30, have been fully considered and are persuasive, upon further consideration the rejection of 103(a) for claims 1-2, 7-10, 14-15 and 17-30, are hereby withdrawn.    
             The claims 1-2, 7-10, 14-15 and 17-30 now renumbered as 1-22 are allowed.  

                                               REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to acquire a plurality of medical images each including a subject image; detect a region of interest for each medical image; determine whether or not a plurality of the regions of interest detected for each medical image are regions including the same target; and count the number of the regions of interest excluding an overlap of the regions determined to include the same target among the plurality of the regions of interest.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 21 and 30, the closest prior art of record (Honda and Kozuka), Honda reference is directed to an endoscope system, and more particularly, to an endoscope system capable of observing a direct-view direction and a side-view direction simultaneously, and Kozuka reference is directed to a method of controlling an information terminal for searching for a similar medical image similar to a medical image to be interpreted, and to a storage medium, but neither Honda nor Kozuka teach or suggest, among other things, “plurality of the regions of interest detected for each medical image are regions including the same target; and count the number of the regions of interest “excluding an overlap of the regions” determined to include the same target among the plurality of the regions of interest, wherein the processor is configured to “count the number of the regions of interest for each type” of the regions of interest, and the type of the region of interest includes a kind, a size, a position in a lumen, a macroscopic morphology. or an endoscopic finding classification of a lesion included in the region of interest”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Honda and Kozuka) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
July 5, 2022